[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                              Aug. 11, 2009
                           No. 08-16669                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                      Agency Nos. A098-395-540
                           A098-395-628


CHRISTIAN ARGENIS HERNANDEZ-QUINTERO,
CAROLINA VELASQUEZ,

                                                                   Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (August 11, 2009)

Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.

PER CURIAM:
       Christian Argenis Hernandez-Quintero, a native and citizen of Venezuela,

and Carolina Velasquez, a native and citizen of Colombia, petition this Court for

review of a Board of Immigration Appeals (BIA) decision, affirming the

Immigration Judge’s (IJ) order of removal and denial of asylum, withholding of

removal, and CAT relief.1 On appeal, Hernandez-Quintero and Velasquez argue:

(1) the IJ’s adverse credibility determination was not supported by substantial

evidence and they met the statutory requirements for asylum and withholding of

removal, and (2) the BIA abused its discretion in denying their motion to remand.

       When the BIA issues a decision, we review only that decision, except to the

extent the BIA expressly adopts the IJ’s decision. Al Najjar v. Aschroft, 257 F.3d

1262, 1284 (11th Cir. 2001). In this case, the BIA issued its own decision. Factual

findings, including adverse credibility determinations, are reviewed under the

highly deferential substantial evidence test. Chen v. U.S. Atty. Gen., 463 F.3d 1228,

1230-31 (11th Cir. 2006). Under this test, we must affirm the BIA’s decision if it is

“supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar, 257 F.3d at 1284. “To reverse a factual finding

by the BIA, this Court must find not only that the evidence supports a contrary



       1
         Hernandez-Quintero and Velasquez do not raise any challenge in their brief to the
denial of CAT relief, and therefore abandoned the issue. See Ruiz v. U.S. Atty. Gen., 440 F.3d
1247, 1256 n.6 (11th Cir. 2006) (holding that an appellant abandons an issue when he or she fails
to argue it on appeal).
                                                 2
conclusion, but that it compels one.” Farquharson v. U.S. Att’y Gen., 246 F.3d

1317, 1320 (11th Cir. 2001).

                                            I.

      Hernandez-Quintero and Velasquez argue the IJ erroneously cited minor

omissions and inconsistencies in their application and Hernandez-Quintero’s

testimony as the basis for his adverse credibility finding. In light of their

explanations for the inconsistencies, petitioners claim the IJ’s determination was not

based on substantial evidence, and the evidence compels the conclusion he testified

credibly. Hernandez-Quintero and Velasquez also argue they met the statutory

requirements for asylum and withholding of removal through Hernandez-Quintero’s

testimony and the record evidence.

      To be eligible for asylum, the applicant must, “with specific and credible

evidence,” establish past persecution or a well-founded fear of persecution on

account of a protected ground. Chen, 463 F.3d at 1231. “Indications of reliable

testimony include consistency on direct examination, consistency with the written

application, and the absence of embellishments.” Ruiz v. U.S. Atty. Gen., 440 F.3d

1247, 1255 (11th Cir. 2006). “An adverse credibility determination does not

alleviate the IJ’s duty to consider other evidence produced by an asylum applicant

. . . . [and, if] the applicant produces other evidence of persecution, whatever form it

may take, the IJ must consider that evidence.” Forgue v. U.S. Att’y Gen., 401 F.3d
                                            3
1282, 1287 (11th Cir. 2005). The weaker the applicant’s testimony, the greater the

need for corroborating evidence. Yang v. U.S. Atty. Gen., 418 F.3d 1198, 1201

(11th Cir. 2005).

      “Once an adverse credibility finding is made, the burden is on the applicant

alien to show that the IJ’s credibility decision was not supported by specific, cogent

reasons or was not based on substantial evidence.” Forgue, 401 F.3d at 1287.

“[T]his Court may not substitute its judgment for that of the [BIA] with respect to

credibility findings.” Id. at 1286. Even if an applicant provides “tenable”

explanations concerning the “implausible aspects of his claim,” it does not compel

finding the BIA’s credibility determination was not supported by substantial

evidence, particularly where the applicant does not provide corroborating evidence.

Chen, 463 F.3d at 1233. A petitioner necessarily fails to meet the higher standard

for withholding of removal when he fails to establish eligibility for asylum. Djonda

v. U.S. Atty. Gen., 514 F.3d 1168, 1177 (11th Cir. 2008). In addition, “there are no

derivative benefits associated with a grant of withholding of removal.” Delgado v.

U.S. Att’y Gen., 487 F.3d 855, 862 (11th Cir. 2007).

      In this case, the record does not compel a conclusion contrary to that of the

BIA. The BIA supported its adverse credibility finding with specific, cogent

reasons, citing Hernandez-Quintero’s inconsistent testimony and his lack of

corroborating evidence. Forgue, 401 F.3d at 1287. As noted by the BIA,
                                           4
Hernandez-Quintero gave inconsistent accounts regarding his car accident and

whether he subsequently sought medical care. Additionally, although Hernandez-

Quintero argues any errors in his application were the result of his reliance on a

notary public, he had nearly three years to review the application and never

supplemented it or noted any inaccuracies in the hearing. Hernandez-Quintero’s

explanations for the inconsistencies and errors do not compel the conclusion the

BIA’s adverse credibility finding was not supported by substantial evidence. Chen,

456 F.3d at 1233. Furthermore, in light of the lack of corroborating evidence

directly related to Hernandez-Quintero’s participation in Venezuelan politics or that

he was attacked based on that involvement, the BIA’s adverse credibility finding

was sufficient to dismiss his petition. See Forgue, 401 F.3d at 1287. Finally,

Hernandez-Quintero’s failure to establish eligibility for asylum means he also failed

to establish eligibility for withholding of removal, see Djonda, 514 F.3d at 1177,

and, regardless, withholding of removal would not be available to Velasquez as a

derivative beneficiary, see Delgado, 487 F.3d at 862.

                                          II.

      Hernandez-Quintero and Velasquez next argue the BIA abused its discretion

in denying their motion to remand, in which they sought to introduce: (1) the

United States Department of State Venezuela Country Report on Human Rights

Practices (Country Report) for 2007; (2) a statement from the president of the
                                           5
Venezuelan political party in which Hernandez-Quintero claimed membership; and

(3) a medical report stating Hernandez-Quintero was seen in a hospital on April 18,

2003, for traveling purposes, and he was suffering from pain resulting from a car

accident. Petitioners claim the BIA erroneously found they did not apply the facts

contained in the Country Report to their case, and ignored their explanation that

they could not obtain the documents before their hearing. They also argue the BIA

did not provide a rational explanation in denying the motion, especially because the

new documents bolstered Hernandez-Quintero’s credibility.

      The substance of a motion to remand determines how we review it on appeal.

Al Najjar, 257 F.3d at 1301. We treat a motion to remand as part of the petitioner’s

appeal to the BIA if the motion merely articulates the remedy requested by the

appeal. Id. On the other hand, when a motion to remand seeks to introduce

evidence not previously presented, the motion is generally treated as a motion to

reopen. Id. We review the BIA’s denial of a motion to reopen for an abuse of

discretion. Id. at 1302.

      The “Attorney General has ‘broad discretion’ to grant or deny such motions.”

Id. A motion to reopen may be granted if the alien presents new evidence that is

material and was not available and could not have been discovered or presented at

the removal hearing. 8 C.F.R. § 1003.23(b)(3). The movant has the “heavy



                                          6
burden” of presenting evidence which would likely change the result in the case.

Ali v. U.S. Atty. Gen., 443 F.3d 804, 813 (11th Cir. 2006).

      Here, we treat Hernandez-Quintero’s and Velasquez’s motion to remand as a

motion to reopen because it sought to introduce new evidence. Hernandez-

Quintero’s motion sought to introduce three new items, as noted above. The 2007

Country Report was largely consistent with the 2005 and 2006 Country Reports,

and he has not explained why he was unable to procure the political affidavit or the

new medial report before his asylum hearing. Furthermore, he submitted medical

reports documenting the same injury before the hearing. Because the evidence they

sought to offer was either not likely to change the outcome of the case or not

previously unavailable, the BIA did not abuse its discretion in denying the motion.

Accordingly, Hernandez-Quintero’s and Velasquez’s petition for review is denied.

      PETITION DENIED.




                                          7